Citation Nr: 1230717	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-26 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for head trauma with residual migraines and tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Counsel



INTRODUCTION

The Veteran had active duty service from July 1948 to July 1950, and from July 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of background, the Board remanded the Veteran's claim for further evidentiary development in June 2009 and December 2010.  The requested development has been completed and, as will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the June 2009 and December 2010 remand orders such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board also obtained an expert medical opinion from the Veterans Health Administration (VHA) in April 2012.  The appeal has now been returned to the Board for further review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, tinnitus had its onset in service. 

2. Resolving all reasonable doubt in the Veteran's favor, migraine headaches with visual symptomatology had their onset in service.


CONCLUSIONS OF LAW

1. Resolving doubt in the Veteran's favor, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2. Resolving doubt in the Veteran's favor, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for tinnitus and migraine headaches.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify or assist is necessary. 

Service Connection - Applicable Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Discussion 

The Veteran seeks service connection for head trauma with residual vision problems/ocular migraine headaches, and tinnitus.  He contends that he was hit on the left side of his head with the butt of a rifle during basic training in 1948.  Since that time, he has endorsed near-continuous migraine episodes with visual impairment (including visual auras, described as "zig-zags") and ringing in the ears (or, tinnitus). 

With respect to Shedden element (1), current diagnosis, the Board notes that the veteran has been diagnosed with tinnitus and migraine headaches with visual auras (or ocular migraines). See August 2010 and January 2011 VA Audiology Examinations; see also August 2010 and January 2011 VA Neurology Examinations.  Thus, Shedden element (1) has been satisfied. See Shedden, supra.

Service treatment records (STRs) are silent as to complaints, treatment, or diagnoses relating to headaches or tinnitus.  STRs do show a diagnosis of occipital neuralgia in October 1951.  With respect to the claimed head trauma, the Veteran has stated on numerous occasions that he did not seek treatment because service members were strongly discouraged from going to sick call during basic training.  See, e.g., February 2005, September 2006, and May 2007 Statements from Veteran.  

Thus, while there is no specific documentation of the head injury in STRs, the Board finds that the Veteran is competent to report that he was hit in the head with the butt of a rifle during basic training and that he has had tinnitus and headaches (with visual symptoms) since that time.  There is also no basis to doubt the Veteran's credibility as to the head injury and the symptoms which followed.  Thus, Shedden element (2), in-service disease or injury, has been satisfied. See Shedden, supra.  Therefore, this claim will turn on whether there is a nexus between the current findings and the in-service injury. 

With respect to the post-service medical evidence, the Veteran has consistently maintained that he sought treatment for head injury residuals at the VAMC Coral Gables, Florida, shortly after his separation from service in 1953.  See July 2009 VA Form 9.  Unfortunately, those records are not available for review.  See June 2010 VCAA Notice Letter; see also July 2010 Statement from Veteran, VA Form 21-4138.  The Veteran has also stated that he was examined by numerous private ophthalmologists, neurologists, and cardiologists for his visual symptoms following service.  Attempts to obtain any such records have also been unsuccessful.  See RO Requests for Evidence from Drs. A and G., September 2009 and August 2009, respectively.  

The post-service record contains a December 1958 VA examination which reflects no abnormalities of the head or eyes (the pupils were equal, reactive, and had normal ocular action), and an otherwise essentially negative examination of the neurological system.  The Veteran voiced no complaints with respect to a prior head injury and, in fact, denied prior injuries.  

A VA hospital report dated in December 1975 shows no complaints of a prior head injury and a normal neurological evaluation.  

Outpatient VA treatment reports dated from 1975 to 1976 are likewise silent as to complaints, treatment, or diagnoses relating to head trauma or problems involving the eyes, ears, or head.  

A November 1976 VA examination reflects normal examinations of the head/face/neck; eyes; sinuses; and nervous system.  Again, there were no complaints of prior head trauma noted.  

A March 1996 VA examination again shows no abnormalities of the head, ears, or eyes. 

The first documented complaints of migraine headaches, eye problems, and tinnitus are first shown in 2005.  In this regard, June 2005 and June 2006 VA treatment notes reflect that the Veteran complained of transient blindness, decreased vision, and tinnitus for "many years," since being hit in the head with a rifle in 1948.  Diagnostic impressions were notes as suspected retinal migraines with intermittent transient visual loss in right eye (four to six times per month for the last thirty to forty years) and tinnitus since head injury during basic training.  A contemporaneous September 2005 MRI indicated that there were no findings to explain the Veteran's visual symptoms.  

VA outpatient treatment records dated from 2008 through 2011 reflect continued complaints and treatment for ocular migraines, visual migraines, right-sided transient visual phenomena, visual disturbances, and head pain since being hit in the head with the butt of a rifle in-service.  See, e.g., November 2008 and July 2009 VA Treatment Notes. 

Pursuant to the Board's June 2009 remand, and in order to determine the nature and etiology of the in-service head injury, the Veteran was afforded VA audiology, eye, and neurological examinations in August 2010.  

Unfortunately, the VA audiological examiner declined to offer an opinion regarding tinnitus, as it was "outside" his scope of practice.  The VA eye examiner likewise declined to offer an opinion as it was outside his area of expertise.  The VA neurological examiner declined to offer an opinion as to tinnitus, but opined that the Veteran's migraines and any eye disorders were not related to service.  He based his opinion on the lack of in-service treatment for a head injury.  

Due to the inadequate nature of the August 2010 VA medical opinions, the Veteran was scheduled for additional VA neurological, audiological, and eye examinations in January 2011 (pursuant to the Board's December 2010 remand).  

The January 2011 VA audiologist stated that she could not provide an opinion as to the tinnitus disability without resorting to mere speculation.  She also stated that it was outside her scope of practice to comment on whether the Veteran's tinnitus was due to a head injury. 

The January 2011 VA eye examiner opined that ocular migraines were not caused by service; the examiner's rationale was based on the August 2010 VA examiner's opinion which failed to take into consideration the Veteran's account of in-service head trauma and subsequent symptoms.  

The January 2011 VA neurological examiner stated that "since mild TBI (traumatic brain injury) resolved with no known residuals, an opinion is not indicated."  He also opined that the Veteran's migraines were not caused by, or a result of his active duty service or head injury.  He based his opinion, in part, on the previous examiner's assessment (which was deemed inadequate by the Board in its December 2010 remand) and the Veteran's "inconsistent" history of onset.  In support of this conclusion, the examiner cited to several VA treatment records in which the Veteran had complained of visual symptoms dating back to service but did not complain of accompanying headaches.  Here, the Board again notes that the Veteran does carry a diagnosis of "visual migraine without headache," and thus, these types of complaints (i.e., visual symptomatology only) would be consistent with such migraines.  Moreover, despite the in-service diagnosis of occipital neuralgia, which is a distinct type of headache, the examiner stated that "there was no evidence of residuals of a head injury in his service records and nothing that suggests that migraines started in-service."  

In February 2012, the Board requested an expert medical opinion from VHA.  The examiner was specifically asked to address the following questions: (1) is it at least a likely as not that the currently diagnosed migraines and tinnitus (i.e., neurological symptomatology) are related to, or are residuals of in-service head trauma, or otherwise had their onset during service; (2) explain the significant of the in-service diagnosis of occipital neuralgia, and the September 2005 MRI report showing transient visual phenomena, but with no clinical explanation; and (3) discuss whether the Veteran's reports of an in-service head injury and headaches with vision problems and ringing in the ears continuously thereafter make sense from a medical point of view. 

In April 2012, the VHA examiner provided an opinion after reviewing the entire medical record and all other pertinent information of record.  He extensively outlined the Veteran's reports of the in-service head trauma; the Veteran's written statements; post-service VA treatment records; and previous VA examinations.  

With respect to the Veteran's visual migraines, ocular migraines, transient visual phenomena, and tinnitus, the VHA examiner opined that they were not related to the head trauma sustained during basic training.  The VHA examiner reasoned that, "as best neurological judgment can be determined from the records, the Veteran did not suffer a traumatic brain injury from the butt of the rifle hitting his left temporal head."  He went on to explain that, first, there was no concussion, per the Veteran's report of the accident.  Second, the velocity of the impact did not appear to be sufficient enough to cause traumatic brain injury or even a concussion.  Third, it was a one-time event that did not interfere or prevent the Veteran from completing basic training.  The VHA examiner stated that the Veteran reported being hit on the left side of the head but experienced bilateral vision loss and hearing/tinnitus symptoms.  Thus, he opined that such symptoms "could not be directly, or indirectly related to the head impact."  Finally, the VHA examiner noted that neuro-imaging studies failed to show traumatic brain injury as well.  The examiner also noted that "consideration must be made that the trigger for his migraines can be the propane truck he was driving as a civilian following his active duty years."  

With respect to the in-service documentation of in-service occipital neuralgia, the VHA examiner stated that the Veteran did not appear to currently have occipital neuralgia.  In terms of the re-occurring symptoms of headache and transient visual loss phenomenon, the VHA examiner stated that such symptoms were "consistent from a neurological perspective as he has been experiencing the same symptoms repeatedly over decades, and can be phenomenon in patients who experience migraines."  

With respect to crucial Shedden element (3), the Board finds that none of the medical opinions outlined above adequately address the nexus issue in this case.  In this regard, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty. Bloom v. West, 12 Vet. App. 185, 187 (1999). The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim. Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In this case, each of the VA examiners in August 2010 and January 2011 either declined to provide opinions (without resorting to mere speculation) and/or determined that the questions asked of them were beyond their areas of expertise.  The Board notes that opinions, such as those offered by the VA examiners, in which a physician is unable to opine regarding any casual connection between a Veteran's current complaints and his period of service, lack probative value.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  To the extent that any negative opinions were provided, these opinions were inappropriately based on the lack of in-service documentation of a head injury.  In other words, they entirely failed to discuss or acknowledge the Veteran's reports of an in-service head injury and continuous symptoms thereafter.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

With respect to the VHA physician's opinion, this opinion is clearly more probative than the VA examiners' opinions in that it fully considered the Veteran's reports of the in-service head injury and continuity of symptomatology and all available medical evidence of record.  Although the VHA physician opined that migraines and tinnitus were not related to head trauma in-service, he also stated that he was unable to definitely comment on these symptoms independent of the head injury.  In other words, he declined to provide an opinion as to whether the tinnitus and migraine headaches otherwise had their onset during active duty service.  

In this regard, it is noted that the Veteran may also establish the third Shedden element by demonstrating continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  The Veteran has stated repeatedly that he has had ringing in his ears (or, tinnitus), and migraines with visual auras (or "zigzags") since service.  The Veteran, as a lay person, is competent to report continuity of such symptoms since military service.  Furthermore, there is nothing in the record that indicates the Veteran's statements with respect to in-service head trauma and subsequent headaches and tinnitus and a continuity of symptoms since service are not credible.  In fact, the lay and medical evidence tends to support a continuity of symptoms since service.  Indeed, the Veteran has offered credible lay statements attesting to the fact that he has had migraine headaches and tinnitus since being hit in the head with a rifle butt in-service.  Further, he has consistently maintained that he received medical treatment for such disabilities shortly after service at the VAMC Coral Gables, and subsequent to that, from various private physicians.  For various reasons, and through no fault of the Veteran, those records are unavailable for review.  The Veteran's claim should not be negatively impacted solely due to the absence of such treatment records.  Moreover, VA treatment records dated from 2005 to the present consistently reflect diagnoses of tinnitus "ever since a head injury during basic training" (see, e.g., June 2005 VA Treatment Record), and ocular migraines for the past 60 years (i.e., proximate to service) (see, e.g., November 2008 VA Treatment Records). 

The Board again recognizes that none of the medical opinions obtained thus far adequately address the issue of whether these disorders had their onset (irrespective of the head injury) during active duty; in fact, even the VHA examiner, a medical expert in his field of neurology, stated that he was unable to definitely comment on this matter.  The Veteran has consistently presented with competent and credible statements indicating he was hit in the head with the butt of a rifle during basic training and that he has experienced near-continuous migraine headaches and tinnitus since that time.  There is no evidence (medical, lay or otherwise) of record which contradicts his statements.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence reasonable establishes that the chronic migraine and tinnitus disabilities have been ongoing ever since being hit in the head in-service.  Thus, service connection for migraine headaches and tinnitus is warranted under 38 C.F.R. § 3.303(b).  


ORDER

Entitlement to service connection for migraine headaches is warranted. 

Entitlement to service connection for tinnitus is warranted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


